DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Drawings
	Applicant argues that all claimed features are shown in the drawings.
	Examiner finds this persuasive. The objection is withdrawn. The claims are understood to encompass the structure shown in the cited figures.  
Specification
	Applicant argues that now all claimed features are described in the specification.
	Examiner finds this persuasive regarding claim 3. This objection is withdrawn. Regarding claim 7, the claim requires: an innermost first bank, a second bank, where the second bank is taller than the first bank (See new Fig 13). The specification teaches: “the upper surface of the separation bank 40 at the innermost side [first bank] can be … set lower than the first surface S1 [of the second bank]”.  Examiner agrees that this supports claim 7. The objection is withdrawn.
35 USC 103
	Issue: Volz (US 20170219504) in view of Choi (US 20040139687).
	Applicant argues that Volz does not disclose “(A) a substrate chuck including a plurality of grooves including a first groove with a through hole and a second groove without the through hole” as recited in claim 1.
Examiner finds that Volz shows the same structure as illustrated in Applicant’s drawings, which are asserted as showing the representative of the claimed invention. Therefore, Volz meets the claim. See instant Fig 6A-B in comparison with Volz Fig 2.
	Furthermore, although the accepting meaning of the word “groove” is “a long, narrow cut or depression,” as evidenced by instant Fig 6A-B (annotated portion below), Applicant uses the term more broadly. The shaded central circle in the figure below corresponds to the “first groove with a hole”.

    PNG
    media_image1.png
    498
    471
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    301
    789
    media_image2.png
    Greyscale

	Thus, the claim requires a groove with a through hole, but Fig 6 shows a through hole that is separated from the groove by raised portions (see annotated portions above).
Volz discloses the same structure in Fig 2 and feature (A) as claimed when read in light of the specification. Thus, either Volz meets the claim or there is some deficiency in the instant Application. If Volz does not show “a first groove with a through hole,” then why/how does instant application show this feature?
    PNG
    media_image3.png
    342
    1210
    media_image3.png
    Greyscale



    PNG
    media_image1.png
    498
    471
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    279
    471
    media_image4.png
    Greyscale

(Instant Applciaiton at left and middle, Volz at right)
	This raises several questions:
What does “groove with a through hole” mean? 
Why is this more limited than a groove that surrounds a through hole, such as shown by Volz?
A groove is shown as a circular depression in Fig 6. Is a groove any shaped depression/recess?
Why can’t the through hole itself be considered a groove? If so, then the hole of Volz would itself meet requirements of a “groove with a through hole”
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-10, 15, and 20-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, 15, and 20, the limitation “groove” is rejected for being used inconsistent with the accepted meaning of the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “groove” in the claim is used by the claim to mean “a recess” as evidenced by Fig 6A-B, while the accepted meaning is “a long, narrow cut or depression.” The term is indefinite because the specification does not clearly redefine the term.

    PNG
    media_image5.png
    498
    906
    media_image5.png
    Greyscale


	Also in reference to claim 1, 15, and 20, it is not clear what it means for a “first groove to be with a through hole” in the context. For example, instant Fig 6 shows that holes are surrounded by recessed area (i.e., groove), but do not open to the bottom of the grooves. What does it mean to be “with a through hole”?
	Applicant alleges that Volz does not show this feature, but Volz show a first groove surrounding a through hole similar to Fig 6. What is the structure that distinguishes the claimed “first groove to be with a through hole” from the groove with a  hole of Volz?

    PNG
    media_image4.png
    279
    471
    media_image4.png
    Greyscale

In reference to claim 20, the claim requires “a controller configured to control suction forces applied to the substrate by the plurality of grooves,” but does not include 
A controller is a device that processes data; i.e., input →controller → output. Controllers are data processing machines and ordinarily do not contain actuators, sensors, etc., but are instead connected to actuators, sensors, etc., for the purpose of performing their designated control functions.
For example a water sprinkler timing controller receives an input time signal and then sends an output to a solenoid valve to allow water to pass to a sprinkler. Without the water supply and solenoid valve, such a water controller is not able to perform any functions because it lacks the essential elements to perform said functions.
In the case of the instant claim limitations of a “controller configured to control suction forces,” the controller lacks any connection to elements that would enable the function to occur. Any features or functions, must be associated with the element(s) that enables such features or functions to occur.
Presumably, in the controller would need to be connected to a vacuum source and/or valving to perform the recited function of controlling suction forces. If additional elements are not required, then how does the controller, as claimed, perform the recited function without additional elements?
Claim 15 is similarly rejected because the new limitation of “separately controllable” lacks the essential elements that provide for said separate control. Control of pressure requires structure. In a claim for controller pressure, the structure that controls the pressure should be claimed since it is essential for said control to occur.
Note: Dependent claims are also rejected by virtue of their dependence on claims 1, 15, and 20.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-6, 8-10, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20170219504 A1) in view of Choi (US 20040149687 A1).
	In reference to claim 1, Volz discloses an imprint apparatus … performs a separating process of hold a substrate and separating a product, the apparatus comprising:

wherein the substrate chuck includes:
a through hole (Fig 11 shows chuck 18 comprises through holes to accommodate pins 29)
a plurality of grooves including a first groove with the through hole and a second groove without the through hole (See Fig 2, shown below in comparison with instant Fig 6B. Fig 2 shows the same structure as shown in instant Fig 6B, which shows the claimed invention. Thus, Fig 2 shows the claimed invention.), and
the substrate holding mechanism suppresses a state in which a suction force by which the substrate chuck sucks the substrate is reduced due to the through hole and a gap which is formed between a back surface of the substrate and an upper surface of the substrate chuck in the separating process (Volz discloses identical structure as claimed and would therefore perform the same function).
Volz discloses all of the positively recited structure in the claim. The Volz structure is the same as the claimed structure. For example, see the comparison between Volz Fig 2 and Instant Fig 6b, shown below.

    PNG
    media_image6.png
    600
    1251
    media_image6.png
    Greyscale

Volz does not disclose that the apparatus “forms a pattern on a substrate by an imprint process including a process of bringing an imprint material on the substrate into contact with a mold, a process of curing the imprint material, and”
However, this is a description of the intended use of the claimed structure and does not serve to further limit the structure of the apparatus. Nevertheless, and in the interest of compact prosecution, these elements are treated as if they were represented by structure and are rejected herein, below.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, vacuum chucking substrates during imprint lithography, Choi discloses “a vacuum chuck for imprint lithography comprising a chuck body with a substantially flat upper surface having formations extending therefrom for contacting a substrate to be imprinted. A vacuum flow system is provided and extends through the chuck body to the upper surface for creating suction that holds the substrate in contact with the formations” (P0031).

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the chuck of Volz to be part of an imprint apparatus that forms a pattern on a substrate by an imprint process including a process of bringing an imprint material on the substrate into contact with a mold, a process of curing the imprint material, and a separating process of separating a cured product of the imprint material and the mold as claimed in the claim.
A person having ordinary skill in the art would have been specifically motivated to use the Volz chuck to perform imprinting as suggested by Choi in order to combine prior art elements according to known methods to yield predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In reference to claim 2, the combination discloses the imprint apparatus as in claim 1.
Volz further discloses wherein the substrate holding mechanism includes a controller configured to control the suction force by which the substrate chuck sucks the substrate (“control for the application of the negative pressure in the respective suction groove” [P0005]).

The combination does not disclose the pattern on the surface of the material worked upon (i.e., substrate shot regions), but discloses all of the positively recited structure and meets the claim.
In reference to claim 3, the combination discloses the imprint apparatus as in claim 2.
Volz further discloses wherein the substrate chuck has a plurality of grooves whose suction forces can be controlled independently (“which each suction groove in the support layer of the clamping plate having at least one separate negative pressure, which is separate to the adjacent suction groove, is selectively controlled by means of at least one control valve by a control for the application of the negative pressure in the respective suction groove” [P0005])
the plurality of grooves including a first groove with the through hole and a second groove without the through hole (See Fig 2 as compared to instant Fig 6B, shown below

    PNG
    media_image6.png
    600
    1251
    media_image6.png
    Greyscale

As evidenced by instant figures, the meaning of groove as claimed is any depression in the chuck and Fig 2 reads on the claim.
Also, Volz teaches that the grooves having pins 31 disposed in the groove [P0054], which also meets the claim), and
the first shot region and the second shot region are arranged on the first groove (the recited prior art structure is capable of this intended use).
In reference to claim 4, the combination discloses the imprint apparatus as in claim 3.
Volz further discloses wherein a depth of the first groove is smaller than a depth of the second groove (A through hole groove is necessarily less shallow than a non-penetrating groove as shown in Volz Figs 6 and 11).
In reference to claim 5, the combination discloses the imprint apparatus as in claim 1.

In reference to claim 6, the combination discloses the imprint apparatus as in claim 1.
Volz further discloses wherein the substrate chuck includes a plurality of banks arranged concentrically so as to surround the through hole (Compare instant Fig 9b, showing banks 40 to Volz fig 2. The groove walls of Volz are equivalent to the banks).
In reference to claim 8, the combination discloses the imprint apparatus as in claim 1.
Volz further discloses wherein the substrate holding mechanism further includes a support pint extending in the through hole and a drive mechanism for elevating the support pin, and
the support pin supports the substrate in a state in which the support pin protrudes from the through hole and does not support the substrate in a state in which the support pin does not protrude from the through hole (Fig 6 and 11).
In reference to claim 9, the combination discloses the imprint apparatus as in claim 8.
Volz further discloses wherein a space on the side of the upper surface of the substrate chuck and a space on the side of the lower surface of the substrate chuck are separated in a state in which the support pin has been lowered (“the lifting pin 29 is guided to be vertically moveable along a guiding sleeve 78 such that this is able to be 
In reference to claim 10, the combination discloses the imprint apparatus as in claim 9.
Volz further discloses wherein the state in which the suction force is reduced due to the gap being formed in the separating process is suppressed by the separation of the space on the side of the upper surface of the substrate chuck and the space on the side of the lower surface of the substrate chuck (“cylinder 66 is controlled again in order to transfer the sliding carriage 65 into a further position, such that the lifting pins 29 are lowered and retracted” [P0070]).
In reference to claim 20, the combination discloses the imprint apparatus as in claim 1.
Volz further discloses wherein the first groove includes a bottom surface sandwiched by banks and faces the substrate, and the through hole is configured to passes through the bottom surface of the first groove (See Fig 2 and 7 in comparison with instant Fig 6B, which shows the claimed invention. Thus, Fig 2 and 7  shows the claimed invention).
In reference to claim 21, the combination discloses the imprint apparatus as in claim 1.
Volz further wherein the gap formed between the back surface of the substrate and the upper surface of the substrate chuck in the separating process is formed by the substrate, which deforms so that part of the substrate is convexly shaped toward the mold (See Fig 2 and 7; the apparatus is capable of this intended use).
In reference to claim 15 and 22, Volz discloses an imprint apparatus … performs a separating process of hold a substrate and separating a product, the apparatus comprising:
a substrate chuck configured to chuck the substrate by sucking the substrate (“vacuum chuck 18” [P0048]. See Fig 2) ,
a controller configured to control a suction force by which the substrate chuck sucks the substrate (“control for the application of the negative pressure in the respective suction groove” [P0005]),
wherein the substrate chuck includes:
a through hole (Fig 11 shows chuck 18 comprises through holes to accommodate pins 29)
a plurality of grooves including a first groove with the through hole and a second groove without the through hole (See Fig 2, shown below in comparison with instant Fig 6B. Fig 2 shows the same structure as shown in instant Fig 6B, which shows the claimed invention. Thus, Fig 2 shows the claimed invention.), and
the substrate includes a first shot region and a second shot region arranged at a position farther from the through hole than the first shot region (the recited prior art structure is capable of this intended use of using a particular material to be worked upon),
the controller sets the suction force by which the substrate chuck sucks the first shot region in the separating process of the imprint process on the first shot region to be stronger than the suction force by which the substrate chuck sucks the second shot region in the separating process of the imprint process on the second shot region 
Volz discloses all of the positively recited structure in the claim.
Volz does not disclose that the apparatus “forms a pattern on a substrate by an imprint process including a process of bringing an imprint material on the substrate into contact with a mold, a process of curing the imprint material, and”
However, this appears to be contextual description of the intended use of the positively recited structure. Nevertheless, in the interest of compact prosecution, these elements are treated as if they were represented by structure and are rejected herein, below.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, vacuum chucking substrates during imprint lithography, Choi discloses “a vacuum chuck for imprint lithography comprising a chuck body with a substantially flat upper surface having formations extending therefrom for contacting a substrate to be imprinted. A vacuum flow system is provided and extends through the chuck body to the upper surface for creating suction that holds the substrate in contact with the formations” (P0031).
The combination would be achievable by using the Volz chuck to perform imprinting as suggested by Choi. The combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed 
A person having ordinary skill in the art would have been specifically motivated to use the Volz chuck to perform imprinting as suggested by Choi in order to combine prior art elements according to known methods to yield predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20170219504 A1) and further in view of Choi (US 20040149687 A1) and further in view of Moriya (US 20180308737 A1).
In reference to claim 7, the combination discloses the imprint apparatus as in claim 1.
The combination does not disclose wherein the plurality of banks include a first bank arranged in the innermost side and a second bank arranged on the outer side of the first bank, and a height of an upper surface of the second bank is lower than a height of an upper surface of the first bank.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, chucks for holding substrates, Moriya discloses a chuck (title) wherein a hole is provided (Fig 1 element 18) having a plurality of banks which include a 
The combination would be achievable by integrating the banks of Moriya into the chuck. There is no reason why such an integration would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the plurality of banks include a first bank arranged in the innermost side and a second bank arranged on the outer side of the first bank, and a height of an upper surface of the second bank is lower than a height of an upper surface of the first bank.
A person having ordinary skill in the art would have been specifically motivated to integrate the banks of Moriya into the chuck in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	Claim 1, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washio (US 20110018564 A1) in view of Choi (US 20040149687 A1).
	In reference to claim 1, 15, and 20, Washio discloses an apparatus comprising:

wherein the substrate chuck includes:
a through hole; and
a plurality of grooves including a first groove with the through hole and a second
groove without the through hole, (See Fig 2 in comparison with instant Fig 6B, which shows the claimed invention. Thus, Fig 2 shows the claimed invention. Also see “…communicate with the suction grooves 14 and to suck and support the wafer…” [P0050]).

    PNG
    media_image7.png
    394
    1230
    media_image7.png
    Greyscale

wherein the substrate holding mechanism includes a controller configured to control suction forces applied to the substrate by the plurality of grooves so that part of the substrate deforms to a convex shape toward the mold, and
wherein the controller controls the suction forces so that a deformation amount of the part of the substrate does not exceed a target deformation amount due to the through hole and a gap formed between a back surface of the substrate and an upper surface of the substrate chuck by the deformation of the part of the substrate in the separating process (“control portion 10” [P0044] is the same structure as claimed. See 
Washio does not disclose that the apparatus “forms a pattern on a substrate by an imprint process including a process of bringing an imprint material on the substrate into contact with a mold, a process of curing the imprint material, and”
However, this is a description of the intended use of the claimed structure and does not serve to further limit the structure of the apparatus. Nevertheless, and in the interest of compact prosecution, these elements are treated as if they were represented by structure and are rejected herein, below.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, vacuum chucking substrates during imprint lithography, Choi discloses “a vacuum chuck for imprint lithography comprising a chuck body with a substantially flat upper surface having formations extending therefrom for contacting a substrate to be imprinted. A vacuum flow system is provided and extends through the chuck body to the upper surface for creating suction that holds the substrate in contact with the formations” (P0031).
The combination would be achievable by using the Washio chuck to perform imprinting as suggested by Choi. The combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the chuck of Washio to be part of an imprint apparatus that forms a pattern on a substrate by an imprint process including a process of bringing an imprint 
A person having ordinary skill in the art would have been specifically motivated to use the Washio chuck to perform imprinting as suggested by Choi in order to combine prior art elements according to known methods to yield predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	Claim 1, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monteen (US 20100013169 A1) in view of Choi (US 20040149687 A1).
	In reference to claim 1, 15, and 20, Monteen discloses an apparatus comprising:
a substrate holding mechanism including a substrate chuck configured to chuck the substrate by sucking the substrate,
wherein the substrate chuck includes:
a through hole; and
a plurality of grooves including a first groove with the through hole and a second
groove without the through hole, (See Fig 4-5 in comparison with instant Fig 6B, which shows the claimed invention. Thus, Fig 4-5 shows the claimed invention.

    PNG
    media_image8.png
    731
    1094
    media_image8.png
    Greyscale

wherein the substrate holding mechanism includes a controller configured to control suction forces applied to the substrate by the plurality of grooves so that part of the substrate deforms to a convex shape toward the mold, and
wherein the controller controls the suction forces so that a deformation amount of the part of the substrate does not exceed a target deformation amount due to the through hole and a gap formed between a back surface of the substrate and an upper surface of the substrate chuck by the deformation of the part of the substrate in the separating process (“computer system” [P0039] is the same structure as claimed. See rejection under 35 USC 112(b) regarding the lack of connection by the controller to any other elements; and, meets the claimed structure as claimed. Also see “valve system 512 may be connected with a controller to determine when a vacuum suction should be applied to the vacuum lines 516 by the vacuum source 514” [P0067]).

However, this is a description of the intended use of the claimed structure and does not serve to further limit the structure of the apparatus. Nevertheless, and in the interest of compact prosecution, these elements are treated as if they were represented by structure and are rejected herein, below.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, vacuum chucking substrates during imprint lithography, Choi discloses “a vacuum chuck for imprint lithography comprising a chuck body with a substantially flat upper surface having formations extending therefrom for contacting a substrate to be imprinted. A vacuum flow system is provided and extends through the chuck body to the upper surface for creating suction that holds the substrate in contact with the formations” (P0031).
The combination would be achievable by using the Washio chuck to perform imprinting as suggested by Choi. The combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the chuck of Washio to be part of an imprint apparatus that forms a pattern on a substrate by an imprint process including a process of bringing an imprint material on the substrate into contact with a mold, a process of curing the imprint 
A person having ordinary skill in the art would have been specifically motivated to use the Washio chuck to perform imprinting as suggested by Choi in order to combine prior art elements according to known methods to yield predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                

/MARC C HOWELL/           Primary Examiner, Art Unit 1774